EXHIBIT 10.7D

 

AMENDMENT NUMBER 4 TO SOFTWARE LICENSING AGREEMENT

 

This Amendment Number 4 to Software License Agreement (the “Amendment”), dated
July 14, 2004 (the “Effective Date”), amends the terms of the Software License
Agreement dated April 26, 2002, including any and all previous amendments
thereto (the “Agreement”) by and between Altiris, Inc. (“Licensor”) and Dell
Products L.P. (“Dell”). Unless specifically modified or changed herein, the
terms and conditions of the Agreement shall remain in effect. In the event of a
conflict or inconsistency between the terms and conditions contained in this
Amendment and the Agreement, the terms and conditions contained in this
Amendment shall prevail. Capitalized terms not specifically defined in this
Amendment shall have the meanings set forth in the Agreement.

 

A. The following definitions are added to Section 1 (Definitions).

 

  1.18 Per Use License shall mean a license to use the Per Use Software either
to: (i) migrate (i.e., upgrade) a single personal computer from one operating
system (and associated applications) to another operating system (with the same
and/or new applications), or (ii) migrate (i.e., transfer) user files,
directories and desktop, network and application settings on and from a single
personal computer to a different personal computer, or (iii) perform an
inventory to identify software and/or hardware on a single personal computer. In
any case, a license will be used (or “consumed”) upon the completion of one of
the above tasks, and a new license will be required (and a new license fee paid)
to perform any additional tasks. Dell shall pay the license fee set forth in
Exhibit A-4 for each license consumed.

 

  1.19 Per Use Software shall mean the binary code format of the Licensor
software products set forth in Exhibit A of this Amendment.

 

  1.20 Managed Services shall mean computer management services (such as
hardware support and maintenance, updating and migrating systems including
applications, settings and data, and move, add, change, type activity) provided
by Dell to a customer pursuant to a written agreement between Dell and such
customer.

 

  1.21 Exhibit A-4 shall mean the Exhibit attached hereto to this Amendment that
sets forth the Per Use Software and the accompanying license fees.

 

B. The following paragraph is added to Section 2 (Object Code License with
Source Code Escrow Provisions).

 

  2.15 Subject to the terms and conditions of this Amendment and Dell’s payment
of all license fees due, Licensor grants to Dell and Dell accepts a worldwide,
nonexclusive, nontransferable license to use the Per Use Software under a Per
Use License for the purpose of providing Managed Services to its customers. Dell
shall not use the Per Use Software for any other purpose. Dell may use and copy
the written documentation provided with the Per Use Software, if any, but only
as reasonably necessary to facilitate the licensed use of the Per Use Software.
Certain Per Use Software may have a client component that will need to run on a
customer’s computer(s) to perform the Managed Services. Such use shall be
permitted and deemed a part of the applicable licenses under this Amendment,
provided that such client component and all use and copying thereof are subject
to the terms of this Amendment and each customer’s compliance therewith. Dell
may sublicense the foregoing license rights to its subcontractors; provided,
however, Dell shall remain responsible for payment of all license fees dues
hereunder and Dell shall either: (a) enter into written agreements by which such
subcontractors will agree to comply with the terms of this Amendment and which
entitle Altiris to enforce its terms as a third party beneficiary or in

 

1



--------------------------------------------------------------------------------

the name of Dell, or (b) assume full responsibility for any action of such
subcontractor that would constitute a breach of this Amendment to the same
extent it is responsible and liable hereunder had it been Dell’s breach.

 

  2.16 Dell shall not: (a) create derivative works of the Per Use Software, or
(b) rent, lease, sublicense, timeshare, or allow third parties to copy, access
or use the Per Use Software, except as explicitly set forth in this Amendment.
Licensor reserves all rights in and to the Per Use Software not expressly
permitted in this Amendment. Licensor does not assign ownership of any of its
intellectual property under this Amendment.

 

C. The following sections are added to Section 3 (Compensation).

 

  3.5 Within ten (10) days after the end of each calendar month, Dell shall
submit to Licensor a report (the “Per Use Report”) in a mutually agreed to form
that references this Amendment and contains at least the following information:
(i) the Per Use Software licenses consumed during the immediately preceding
month and (ii) the applicable license fees due.

 

  3.6 All license fees for the Per Use Software shall be due and payable within
thirty days (30) from the end of each Dell fiscal quarter and shall be
accompanied by a report indicating the number of Per Use licenses consumed by
Dell during the corresponding quarterly period and the corresponding license fee
due Licensor.

 

  3.7 Altiris reserves the right to modify or change the license fee of any of
the Per Use Software set forth in Exhibit A-4 at the beginning of any Renewal
Term (as set forth in Section 9.6). The basis for calculating license fees
(e.g., number of nodes, consumption of nodes, users, and so forth) can also be
changed by Licensor by a similar notice and may be different for different
products of the Per Use Software. Licensor agrees to honor the prior pricing
levels for any written quotation or bids Dell has outstanding at the time Dell
is notified of any increase in the pricing, but only if an order based on such
quotations or bids are placed with Licensor within sixty days of the date that
the notice of a price increase is given to Dell. The Parties acknowledge that
major customer project opportunities may require the granting of fixed pricing
levels for the term of the project, and agree to negotiate in good faith, on a
case by case basis, special pricing for those opportunities; however, neither
Party is required to accept any special pricing that is unacceptable to it.

 

  3.8 During the term of this Amendment and for a period of two (2) years
thereafter, Dell will maintain complete records showing (i) amounts due and paid
under this Amendment, and (ii) the use, copying and deployment of the Per Use
Software. Licensor will have the right, at its expense and upon a mutually
agreed schedule, to audit Dell’s records reflecting use, copying and deployment
of the Per Use Software. Any audit may be conducted by Licensor or its
authorized representatives, will not interfere unreasonably with Dell’s business
activities, and will be conducted no more than once per calendar year, unless a
previous audit has disclosed a material discrepancy. If the audit irrefutably
shows Dell understated actual use, deployment or copying of the Per Use Software
or otherwise underpaid amounts owing, Dell will immediately pay Licensor all
amounts owing, subject to Dell’s right at all times to have a full opportunity
to refute or correct any such conclusions. Licensor will use information
received during an audit solely for the purposes of this Amendment and its
enforcement and will otherwise maintain the confidentiality of such information.

 

2



--------------------------------------------------------------------------------

D. The following section is added to Section 5 (Support, Training and
Maintenance).

 

  5.6 Nothing in this Amendment entitles Dell to any support for the Per Use
Software Any support or other services will be made available to Dell as agreed
upon and described in a separate services agreement signed by both Parties.

 

E. The following section is added to Section 9 (Term and Termination of
Agreement).

 

  9.6 This Amendment will commence upon its Effective Date and will continue in
force for a period of one (1) year (the “Initial Term”), unless earlier
terminated for breach as provided herein. Upon the expiration of the Initial
Term, this Amendment will automatically renew for successive one (1) year terms
(each, a “Renewal Term”) unless and until either party provides at least thirty
(30) days’ written notice of non-renewal prior to the end of the term. Without
waiving or limiting any rights or remedies, either Party may terminate this
Amendment at any time upon providing thirty (30) days’ prior written notice to
the other.

 

  9.7 Upon termination of this Amendment, Dell shall immediately: (i)
discontinue all use of the Per Use Software licensed hereunder, and (ii) return
to Licensor or erase all copies of such Per Use Software. At Licensor’s request,
Dell shall provide Licensor with written certification that Dell has complied
with (i) and (ii) above. Notwithstanding the foregoing, Dell may continue to use
any Per Use Software for which the applicable license fee has been paid but for
which a license has not yet been consumed pursuant to Section 1.18.
Additionally, in the event Licensor provides written notice of termination of
this Amendment under Section 9.6, Licensor shall provide Dell with an
opportunity during such thirty (30) day written notice period to make an
advance, non-refundable, purchase of additional licenses of the Per Use Software
to be used by Dell (or its licensed subcontractors) and consumed during on-going
Managed Services projects that will be completed after termination of this
Amendment. Termination of this Amendment will not affect any pre-termination
obligation of either Party hereunder and any such termination is without
prejudice to the enforcement of any un-discharged obligations existing at the
time of termination. Regardless of any other provision of this Amendment,
neither party will be liable by reason of the termination of this Agreement for
compensation, reimbursement, or damages on account of the loss of prospective
profits on anticipated sales, or on account of expenditures, investments, leases
or other commitments made in connection with such other party’s business or
otherwise.

 

  9.8 Sections 2.16, 3.8, 7.1-7.5, 8.1-8.2, 9.7, 10.1-10.2, 11.1 and any other
provision of this Amendment which by its nature extends beyond the termination
of this Amendment, will survive and remain in effect.

 

G. Sections 2.4, 2.7, 3.5, 7, 8, 10, and 12.13 shall apply to Per Use Software
in the same manner that it applies to Licensor Applications.

 

Agreed and Accepted:   Agreed and Accepted: DELL PRODUCTS L.P.   ALTIRIS, INC.
By:  

/s/ Timothy D. Webb

--------------------------------------------------------------------------------

  By:  

/s/ Rob Wellman

--------------------------------------------------------------------------------

Printed Name:   Timothy D. Webb   Printed Name:   Rob Wellman Title:   Director,
General Procurement   Title:   VP Strategic Alliances Date:   July 21, 2004  
Date:   July 14, 2004            

  Reviewed by Altiris Legal

  By: Eric Gardanier

  Date: 7/14/04

 

3



--------------------------------------------------------------------------------

EXHIBIT A-4

PER USE SOFTWARE AND FEES

 

[* ]

 

--------------------------------------------------------------------------------

 

[*] This provision is the subject of a Confidential Treatment Request.

 

4